PER CURIAM.
Appellant has taken a timely appeal from a final order of dissolution of marriage. After filing of the initial brief, however, appellee moved this court for a remand, conceding that the order on appeal did not have sufficient findings of fact to withstand appellate review. See Kim v. Bradshaw, 569 So.2d 532 (Fla. 1st DCA 1990); Raehn v. Raehn, 557 So.2d 152 (Fla. 1st DCA 1990). Appellant has not timely responded to the motion and accordingly we reverse and remand the order here on appeal for entry of an amended final judgment setting forth findings of fact. Either or both parties may, of course, seek appl-late review of the amended final judgment by initiating a new appellate proceeding.
REVERSED.
SHIVERS, C.J., and WENTWORTH and ZEHMER, JJ., concur.